Case 2:20-cv-00508-BRM-JAD Document1-5 Filed 01/15/20 Page 1 of 1 PagelD: 63

HawkSy

 
 

ee Otte ety

i Student Government Association, Inc.

 

Home Events Fons News Polls Must ve signed into jour

 

Feed Profile

Portal Information

Description

The Student Goverment Asscciation is a non-profit organization which
operates with a $1.5 milton budget run by student leaders. SGA works
closely wilh Administration to serve ihe student body and have @ positive
impact on campus. SGA is a combination of programming and government
The Student Governmentis comprised of 3 branches: Executive,
Lagislative, and Judicial

SGA‘ programming board, S.L.A.M. (Student Life At Montclair), is
responsible for major campus events suc as Homecoming, Campus
Concerts, Paint Partes, Winter Ball and Spring Bash, and a year full of
events with free giveaways and prizes.

The Student Government oversees over 60 organizations.

SGAoffers free faxing, discount copies, discount movie tickets, free water,
hot chocolate, coffee and tea, free condoms, postage stemps for purchase,

and notary service

Stop by the SGA office in the Student Center room 103 and follow us on
Facebook, Twitter, and Instagram @sqa_msu to get involved!

Category
Student Organizations

Website
hittp:/Wwww. montciair.edu/student-govemment-association

SGA Class Status
SGACommittee

Organization's Gmail address

sga@mail moniclairodu

Office andior Mailbox Location (whichever is applicable)
Student Center Room 103

Please list your organization's Facebook page
hitps//www.facebook.com/MontciairStateSGA

Please list your organization's Twitter handle
@sga_msu

Meeting Day
«° Wednesday

Meeting Time
3:00 PM

Meeting Location
Student Center Room 414

Is the meeting open to all students?
Yes

Compl. Ex. 5, Page 1 of 1
